     Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                                                      CRIMINAL NO. 3:18-CR-00279
           v.                                         CRIMINAL NO. 3:18-CR-00280

 MICHAEL RINALDI,                                            (MARIANI, J.)
                                                          (MEHALCHICK, M.J.)
                       Defendant


                                     MEMORANDUM

       This matter comes before the Court on Defendant’s Motions for Pretrial Release, filed

on April 2, 2020. (Dkt. No. 3:18-CR-279, Doc. 274; 3:18-CR-280, Doc. 273). 1 Defendant,

Michael Rinaldi, moves this Court to revisit its earlier orders of detention to include

consideration of the COVID-19 pandemic, and objects to the Court’s General Order 20-01 of

March 18, 2020. (Doc. 274). He also alleges that his continued detention violates his

Constitutional rights to due process and a speedy trial. (Doc. 274). The Government opposes

Rinaldi’s motion.

I.     BACKGROUND AND PROCEDURAL HISTORY

       On January 21, 2020, Rinaldi was charged by Superseding Indictment with one count

of conspiracy to distribute and possess with intent to distribute 500 grams and more of cocaine,




       1
        Unless otherwise noted, all docket citations herein refer to the docket numbers in
3:18-CR-279. The Government has moved to dismiss Rinaldi from case number 3:18-CR-280,
and that motion is pending. Rinaldi has filed the same motion and supporting documents in
both cases and the Court will docket this Memorandum and the accompanying Order in both
cases.
     Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 2 of 14



28 grams and more of cocaine Base (“crack”), and quantities of heroin and marijuana, in

violation 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B); and one count of distribution and

possession with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1). (Doc. 220).

The Superseding Indictment further alleged that Rinaldi was subject to enhanced penalties

under 21 U.S.C. §§ 841 and 851, as he had previously been convicted of a drug trafficking

felony for which he served more than twelve months of imprisonment.

       On January 30, 2020, Rinaldi appeared in court for his initial appearance and a

detention hearing. The Court determined that Rinaldi had not rebutted the presumption in

favor of detention, 2 and further that detention was warranted based on consideration of the

factors to be enumerated by the Bail Reform Act – the nature and circumstances of the

offenses charged; the weight of the evidence against the defendant; the history and

characteristics of the defendant; and the danger to the community should he be released. As

to the history and characteristics factor, the Court specifically considered Rinaldi’s prior

criminal history; his participation in criminal activity while on probation, parole or

supervision; and his prior violations of probation, parole, or supervised release. In particular,

the Court noted that the alleged offenses occurred while Rinaldi on supervised release as part




       2
          Under the Bail Reform Act, certain cases, such as the instant case, raise a rebuttable
presumption that no condition or combination of conditions will reasonably assure the
appearance of the defendant as required and the safety of the community. 18 U.S.C. §
3142(e)(3). A defendant may rebut the presumption of detention by producing “some credible
evidence ... that he will appear and will not pose a threat to the community.” United States v.
Carbone, 793 F.2d 559, 560 (3d Cir. 1986).The charges against Rinaldi are serious drug
trafficking charges which raise the presumption under § 3142(e)(3); additionally, a
presumption of detention applies pursuant to § 3142(e)(2) due to Rinaldi’s prior felony drug
trafficking conviction.
                                               2
     Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 3 of 14



of a prior sentence on another conviction in this Court. Rinaldi was ordered detained pending

trial pursuant to 18 U.S.C. 3142(e). (Docs. 236, 247).

       Rinaldi is housed in Lackawanna County Prison. Rinaldi asks this Court to reopen the

detention hearing in this matter due to the “changed circumstances” presented by the COVID-

19 pandemic, but asserts that he is not seeking release due to any increased risk of contracting

COVID-19. He also asserts that the hearing should be reopened so that the government must

present witness testimony or other evidence and otherwise not be allowed to proceed by

proffer. Finally, Rinaldi asserts that his continued detention violates his Constitutional rights

to due process and a speedy trial. (Doc. 274). The Government filed a brief in opposition to

the motion. (Doc. 279). Rinaldi filed a reply in support of his motion (Doc. 283), in which he

continues to object to the Government’s proffer of evidence in support of detention, reiterating

that he is not moving for release because he is at risk of contracting COVID-19, but rather

that the existence of COVID-19 is impeding his ability to prepare for trial and that his due

process rights are being infringed upon by his continued detention due to the conditions at

Lackawanna County Prison where Rinaldi is detained.

       In a subsequent letter to the Court (Doc. 285), Rinaldi clarifies that he is seeking

reconsideration of the previous Orders of detention pursuant to 18 U.S.C § 3164(c) and the

Eighth Amendment. In closing, he asks that the Court schedule a hearing on his motion. (Doc.

285). The Government filed a response to Rinaldi’s letter (Doc. 286), reiterating its opposition

to Rinaldi’s motion.




                                               3
      Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 4 of 14



II.    DISCUSSION

       A. THE COVID-19 PANDEMIC

       On March 11, 2020, the World Health Organization declared the novel coronavirus

known as COVID-19 a pandemic. 3 The COVID-19 outbreak caused the President of the

United States to declare a national emergency and the Governor of the Commonwealth of

Pennsylvania to declare a state of emergency. 4 As of the date of this writing, there are

2,724,809 confirmed cases worldwide and 187,847 deaths; in the United States, there are

860,772 confirmed cases and 44,053 deaths. 5 In response to the pandemic, the District Court

has taken a number of steps to address the issues associated with pandemic, including

anticipated delays and difficulty in defendants preparing for trial and in scheduling trials. See

General Orders 20-01, 20-01 (Supp.), https://www.pamd.uscourts.gov/court-info/local-

rules-and-orders/general-orders (excluding all time from March 16, 2020 through April 30,

2020 under the Speedy Trial Act).




       3
        See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization,
Opening Remarks at the Media Briefing on COVID-19 (March 11, 2020) (transcript available
at   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-
the-media-briefing-on-covid-19---11-march-2020).
       4
         See President Donald J. Trump’s Proclamation on Declaring a National Emergency
Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (March 13, 2020),
available at     https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/;    Governor
Tom Wolf’s Proclamation of Disaster Emergency (March 6, 2020), available at
https://www.governor.pa.gov/wp-content/uploads/2020/03/20200306-COVID19-Digital-
Proclamation.pdf.
       5
        See Coronavirus Disease (COVID-19) Situation Dashboard, World Health
Organization, https://who.sprinklr.com/ (last visited April 25, 2020).
                                               4
     Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 5 of 14



       B. CONDITIONS AT LACKAWANNA COUNTY PRISON

       Filed with the Government’s brief in opposition are the preventative actions taken by

Lackawanna County Prison in response to the COVID-19 pandemic. (Doc. 280-1; Doc. 280-

2). Specifically, the prison implemented an action plan designed to mitigate the potential for

spread of COVID-19 inside its facility, and for the protection of inmates and staff, including

suspending contact visits, regular visitation, and visitation from volunteers, including

religious leaders; implementing aggressive sanitation programs; suspending all programs that

utilize “outside” employees; limiting individuals past reception to prison and medical staff;

limiting attorney visits with inmates to meetings through the glass of a lawyer visitation room;

cancelling all conferences and out-of-county trainings; planning for weekly contact with

officials from the Pennsylvania Department of Corrections; and posting educational flyers in

the blocks and in the reception area.

       As of April 2, 2020, one correctional officer at the Lackawanna County Prison tested

positive for the virus. The Government submits that, according to the U.S. Marshals Service,

the officer who tested positive did not have any close contact with Marshal Service Personnel,

and that it is unlikely, though possible, that the officer who tested positive had close contact

with federal inmates at the prison. The inmates have been advised of the situation and are

currently on lockdown. The prison continues to admit prisoners during the lockdown.

Inmates are permitted out of their cells for showers, phone calls, attorney visits (through glass

windows), and video teleconferencing for court proceedings. No other cases of the virus have

been reported at the prison.

       In addition to the above measures and precautions, effective March 20, 2020, the

Warden of Lackawanna County Prison began requiring that all employees and other

                                               5
       Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 6 of 14



individuals (including counsel for inmates) be screened for fevers, and if necessary, other

symptoms, upon entering the prison. (Doc. 280-2). No other cases of the virus have been

reported at Lackawanna County Prison.

III.    REOPENING OF DETENTION HEARING PURSUANT TO § 3142(F)

        Rinaldi urges this Court to reopen the detention hearing in this matter. In his motion,

Rinaldi makes the same arguments he made at his first detention hearing before this Court –

that the evidence by the Government is “weak” and that his co-defendants have been released

so he should be as well. He reiterates his argument that the Government should not be allowed

to rely upon proffers in moving for detention. (Doc. 273). Rinaldi also submits that the

changed circumstances of the COVID-19 pandemic are delaying his trial in violation of his

right to a speedy trial guaranteed under the Sixth Amendment, and creating conditions of

confinement that violate his rights under the Eighth Amendment.

        Pursuant to 18 U.S.C. § 3142(f), a detention hearing may be reopened:

        … before or after a determination by the judicial officer, at any time before trial
        if the judicial officer finds that information exists that was not known to the
        movant at the time of the hearing and that has a material bearing on the issue
        whether there are conditions of release that will reasonably assure the
        appearance of such person as required and the safety of any other person and
        the community.

        18 U.S.C. § 3142(f).

For the following reasons, Rinaldi’s motion is denied.

        A. USE OF PROFFERS AT DETENTION HEARINGS

        Rinaldi first submits that his detention hearing should be reopened because the Court

relied upon proffers by the Government in making its decision to detain him pending trial.

Rinaldi’s argument on this point is without merit. It is well-settled that the Government may

proceed by proffer, that hearsay testimony may be used, and that the Court has discretion
                                            6
      Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 7 of 14



whether to require direct witness testimony. United States v. Matthias, CR 2016-0025, 2017 WL

1536430, at *6 (D.V.I. Apr. 27, 2017); see also United States v. Delker, 757 F.2d 1390 (3d Cir.

1985); United States v. Muse, 2014 WL 495121, at *1 (D.N.J. Feb. 6, 2014); United States v.

Wrensford, 2012 WL 6028628, at *4 (D.V.I. Dec. 4, 2012) (affirming a detention order and

stating that “[t]he weight of evidence factor may be satisfied by reliance on an

affidavit”); United States v. Flanders, 2010 WL 4054442, at *6 (D.V.I. Oct. 15, 2010) (affirming

the detention order     and     noting     that       “it   was   proper     to proceed on     the

Government's detention motion by proffer”); United States v. Schenberger, 498 F. Supp. 2d 738,

739 n.2 (D.N.J. 2007) (ordering the defendant detained pending trial and noting that “[a]s

was its right[,] the government proceeded by proffer at the detention hearing”).

       In support of this argument, Rinaldi also relies on the Third Circuit’s decision in United

States v. Accetturo, 783 F.2d 382 (3d Cir. 1986), but this reliance is misplaced. The court is able

to reconcile the competing demands of speed and of reliability, and through “sensible exercise

of this power of selection, the judicial officer can make meaningful the defendant's right to

cross-examine without unnecessarily transforming the bail hearing into a full-fledged trial or

defendant's discovery expedition.” Accetturo, 783 F.2d at 389. Further, any assertion by

Rinaldi that he has a right to confront the Government’s evidence at a detention hearing is

incorrect. Matthias, 2017 WL 1536430, at *7; citing Delker, 757 F.2d at 1396.

       For these reasons, Rinaldi’s request to reopen his detention hearing because the

Government relied on proffers at the original hearing is denied.




                                                  7
     Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 8 of 14



       B. NEW INFORMATION WITH MATERIAL BEARING ON THE ISSUE OF
          DETENTION

       The Bail Reform Act generally requires release of a defendant prior to trial unless a

judicial officer determines, after a hearing, that “no condition or combination of conditions

will reasonably assure the appearance of the person ... and the safety of any other person and

the community[.]” 18 U.S.C. § 3142(e)(1). In determining whether any conditions of release

will be sufficient, the Court must consider: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against the person; (3) the history and characteristics

of the person, including the person’s character, physical and mental condition, family ties,

employment, financial resources, length of residence in the community, community ties, past

conduct, history relating to drug or alcohol abuse, criminal history, and record concerning

appearance at court proceedings; and (4) the nature and seriousness of the danger to any

person or the community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

       Nothing Rinaldi offers in his motion changes the Court’s original analysis, and he

presents no new information with any material bearing on the issue of his pretrial detention.

In his motion, he makes the same arguments that he made at his detention hearing on January

30, 2020 – that the Government should not be allowed to proceed by proffer and that his co-

defendants have been released and therefore he should be as well. At the conclusion of that

hearing, the Court determined that Rinaldi had not rebutted the presumption in favor of

detention and further, that detention was warranted based on consideration of the nature and

circumstances of the offenses charged; the weight of the evidence against the defendant; the

history and characteristics of the defendant; and the danger to the community should he be

released. Specifically, Rinaldi’s prior criminal history; his participation in criminal activity


                                               8
     Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 9 of 14



while on probation, parole or supervision; and his prior violations of probation, parole, or

supervised release weighed in favor of detention. The Court noted that the alleged offenses

occurred while Rinaldi on supervised release as part of a prior sentence on another conviction

in this Court.

       Rinaldi presents nothing in his motion that is new evidence and has a material impact

on any of the factors previously considered by this Court in determining that he should be

detained. His argument is essentially the same as that already made before this Court, and

Court finds there is no basis to reopen the hearing. The factors to be considered under the Bail

Reform Act still overwhelming weigh in favor of detention. The nature and circumstances of

the offenses charged are very serious and carry with them substantial penalties. The weight of

the evidence against Rinaldi is strong. Rinaldi’s history and characteristics remain the same

– his prior criminal history; his participation in criminal activity while on probation, parole

or supervision; his prior violations of probation, parole, or supervised release; and in

particular, the fact that the alleged offenses occurred while Rinaldi on supervised release as

part of a prior sentence on another conviction in this Court – all weigh in favor of detention.

Finally, the danger to the community should he be released weighs in favor of detention.

Rinaldi’s motion to reopen the Court’s detention decision pursuant to 18 U.S.C. § 3142(f) is

denied.

       C. VIOLATION OF SIXTH AND EIGHTH AMENDMENT RIGHTS

       Finally, Rinaldi suggests that his continued pretrial detention violates his Sixth and

Eighth Amendment rights. He submits that his continued detention, and the exclusion of this

time from the Speedy Trial Act, as ordered by the District Court in its Orders 20-01, 20-01



                                               9
     Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 10 of 14



(Supp.), violates his right to a speedy trial under the Sixth Amendment and 18 U.S.C. §3164,

and his Eighth Amendment rights.

       As to Rinaldi’s Speedy Trial Act argument, that issue is pending before the District

Court in a motion to dismiss filed by Rinaldi (Doc. 259), and is not properly before this Court

in the motion to reconsider detention. As such, the Court declines to address that issue here.

       Rinaldi’s Eighth Amendment argument also fails. Rinaldi submits that his continued

pretrial detention and the conditions at Lackawanna County Prison violate his right to due

process. In his last submissions – Doc. 283 and Doc. 285 – Rinaldi asserts that he is not

seeking release because he is at risk of contracting the COVID-19 virus, but that his continued

detention during the pandemic, and the resulting delays in his trial give rise to a conditions of

confinement claim under the Eighth Amendment.

       The Eighth Amendment “was designed to protect those convicted of crimes and

consequently the Clause applies only after the State has complied with constitutional

guarantees traditionally associated with criminal prosecutions.” Hubbard v. Taylor, 399 F.3d

150, 164 (3d Cir. 2005); quoting Whitley v. Albers, 475 U.S. 312, 318, 106 S.Ct. 1078, 89

L.Ed.2d 251 (1986) (citation and internal quotations omitted). Thus, the Eighth Amendment's

Cruel and Unusual Punishments Clause does not apply until “after sentence and conviction.”

Hubbard, 399 F.3d at 164; quoting Graham v. Connor, 490 U.S. 386, 392 n. 6, 109 S.Ct. 1865,

104 L.Ed.2d 443 (1989). Instead, a federal pretrial detainee’s constitutional rights related to

conditions of confinement flow from the Due Process Clause of the Fifth Amendment. See

Bell v. Wolfish, 441 U.S. 520, 535 (1979). “[U]nder the Due Process Clauses, a detainee may

not be punished prior to an adjudication of guilt in accordance with due process of law.” Bell,

441 U.S. at 535–36. The proper standard for examining such claims is the standard set forth
                                               10
     Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 11 of 14



in Bell – whether the conditions of confinement amount to punishment prior to an

adjudication of guilt. Davis v. City of Philadelphia, 284 F.Supp.3d 744, 752 (E.D. Pa. 2018)

(internal citations omitted). Pretrial detention under the Bail Reform Act does not on its face

violate the due-process clause of the Fifth Amendment. United States v. Salerno, 481 U.S. 739,

742, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987). Pretrial detention in order to secure a defendant’s

appearance or protect the public is not punitive; it does not constitute “impermissible

punishment before trial” that would violate due process. See Salerno, 481 U.S. at 742, 748. As

long as it is reasonably related to a legitimate governmental objective, pretrial detention

without more does not amount to punishment. However, detention that is not reasonably

related to a legitimate goal, or is arbitrary or purposeless, may constitute constitutionally

prohibited punishment. See Bell, 441 U.S. at 539.

        Whether a pretrial detainee has been punished generally turns on whether the

conditions have a purpose other than punishment, and whether the totality of the conditions

are “excessive” such that they resulted in “genuine privations of hardship over an extended

period of time.” Hall-Wadley, 386 F.Supp.3d 512,516 (E.D.Pa. 2019); quoting Bell, 441 U.S.

at 538–39; Hubbard, 399 F.3d at 159–60. “Absent a showing of an expressed intent to punish

on the part of the detention facility officials, ... if a particular condition or restriction of pretrial

detention is reasonably related to a legitimate governmental objective, it does not, without

more, amount to ‘punishment.’” Bell, 441 U.S. at 538-39.

        In this case, Rinaldi’s due process argument fails. He makes neither a compelling case

of a constitutionally cognizable deprivation nor demonstrates that Lackawanna County

Prison is being deliberately indifferent to the needs and circumstances of the people who are

in its custody. Rinaldi asserts that the conditions at Lackawanna County Prison are
                                                   11
     Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 12 of 14



inadequate, arguing that the inmates are provided one bar of soap every two weeks, and a roll

of toilet paper once a week. (Doc. 283, at 5). Rinaldi has not established that the conditions

at the prison are “arbitrary or purposeless.” See Bell, 441 U.S. at 539. Rinaldi has not shown

that the prison and authorities are unable or unwilling to address COVID-19; to the contrary,

the Government has provided the Court with updates on the conditions at Lackawanna

County Prison, and the steps being taken by prison officials to combat the COVID-19

pandemic. See Boatwright, 2020 WL 1639855, at *6–7 (rejecting general Fifth Amendment

arguments that applied equally to any detainee, and noting that the prison was taking

reasonable recommended precautions); Lee, 2020 WL 1541049, at *5 (rejecting Fifth

Amendment arguments in light of aggressive precautions being taken by the prison to prevent

the spread of COVID-19); United States v. Villegas, No. 2:19-cr-568-AB, 2020 WL 1649520, at

*2–3 (C.D. Cal. Apr. 3, 2020) (finding no evidence of arbitrary and punitive intent where the

Bureau of Prisons was responding to prevent infectious outbreak, protect inmate health, and

preserve internal order); United States v. Moran, No. SAG-19-0585, 2020 WL 1663366, at *2

(D. Md. Apr. 3, 2020) (noting that while detention during a pandemic was not optimal, the

measures taken by the prison facility were reasonable under the circumstances, so the

defendant’s allegations did not rise to the level of a constitutional violation); see also United

States v. Boone, 2:16-CR-00020-TLN, 2020 WL 1865202, at *3 (E.D. Cal. Apr. 14, 2020);

Peterson v. Diaz, No. 2:19-cv-01480-WBS-GGH, 2020 WL 1640008, *2 (E.D. Cal. Apr. 2,

2020). The evidence before the Court shows Lackawanna County Prison is complying with

guidelines set forth by the Center for Disease Control and taking steps and precautions to

mitigate and control the virus at the prison. See United States v. Robert Leake, 19-CR-194 (KBJ),

2020 WL 1905150, at *5 (D.D.C. Apr. 17, 2020).
                                               12
      Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 13 of 14



       Rinaldi alleges that some of the inmates have engaged in a hunger strike protesting the

conditions (Doc. 283, at 5), but admits that this resulted in another roll of toilet paper to each

inmate and an extra soap to some of them. He also generally claims that inmates are

threatened with being placed “in the hole” or losing other privileges if they object or complain

about the conditions, but does not allege that he has been threatened or identify any specific

instance of such a threat. No other cases of the virus have been reported at the prison. In sum,

Rinaldi makes general and sweeping allegations attacking the custodial conditions at

Lackawanna County Prison. The evidence proffered by the Government rebuts these

allegations. Rinaldi has not shown that his conditions of confinement are imposed in a

punitive manner or that he is being denied the minimal civilized measure of life's necessities.

District Courts throughout the country, including in this District, have rejected Constitutional

challenges to pretrial detention based on general concerns over the COVID-19 pandemic. See

United States v. Cook, No. 3:16-CR-312 (M.D. Pa. April 22, 2020); United States v. Haskins,

1:CR-19-328, 2020 WL 1974414, at *7 (M.D. Pa. Apr. 24, 2020) (Carlson, M.J.); see also

United States v. Hernandez, 3:19-CR-346-K, 2020 WL 1876102, at *5 (N.D. Tex. Apr. 14, 2020)

(collecting cases).

       Based on the information before the Court, the Court finds Rinaldi’s conditions of

pretrial detention are reasonably related to legitimate government interests, and his

constitutional argument fails.

IV.    CONCLUSION

       The findings made pursuant to the Court’s previous detention order remain unchanged.

The Court has considered the evidence and argument presented by the Government and by

Rinaldi. Rinaldi has not presented the Court with any new argument or evidence that has

                                               13
     Case 3:18-cr-00280-RDM-KM Document 244 Filed 04/27/20 Page 14 of 14



material bearing on the issue of whether there are conditions of release that will reasonably

assure the safety of the community. The balance of the factors under the Bail Reform Act –

the nature and circumstances of the offenses charged, the weight of the evidence, the history

and characteristics of the defendant, and the danger to the community upon release – mandate

that Rinaldi remain detained, as there is no condition or combination of conditions that can

reasonably assure the safety of the community should he be released. Finally, Rinaldi’s

argument for release based on a potential violation of his Constitutional rights fails.

       For these reasons, Rinaldi’s motion for pretrial release (Doc. 274) is DENIED.

       An appropriate Order will follow.




Dated: April 27, 2020                                      s/ Karoline Mehalchick
                                                           KAROLINE MEHALCHICK
                                                           United States Magistrate Judge




                                               14
